United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued January 14, 2013                Decided May 7, 2013

                       No. 09-3017

               UNITED STATES OF AMERICA,
                       APPELLEE

                             v.

  LARRY BRINSON-SCOTT, ALSO KNOWN AS LARRY SCOTT,
                    APPELLANT


        Appeal from the United States District Court
                for the District of Columbia
                   (No. 1:08-cr-00145-1)


   Sicilia C. Englert argued the cause for the appellant.
Michael E. Lawlor was on brief.

     Stratton C. Strand, Assistant United States Attorney,
argued the cause for the appellee. Ronald C. Machen, Jr.,
United States Attorney, and Elizabeth Trosman, Chrisellen R.
Kolb and James Stephen Sweeney, Assistant United States
Attorneys, were on brief. Mary B. McCord, Assistant United
States Attorney, entered an appearance.

   Before: HENDERSON and GRIFFITH, Circuit Judges, and
RANDOLPH, Senior Circuit Judge.
                              2
    Opinion for the Court filed by Circuit Judge HENDERSON.

     KAREN LECRAFT HENDERSON, Circuit Judge: Larry
Brinson-Scott appeals his conviction and sentence on one
count of possession of powder cocaine with intent to
distribute. He contends that the arresting police officers
violated his right against self-incrimination; that he was
deprived of effective assistance of counsel; and that the
district court failed to comply with certain procedural
requirements at sentencing. Rejecting all three challenges, we
affirm both his conviction and his sentence.
                              I
    Following the arrest of Jonathan Cayol for unlawful
possession of a firearm, approximately twelve officers of the
District of Columbia Metropolitan Police Department (MPD)
executed a search warrant at Cayol’s apartment to search for
other weapons. Brinson-Scott, Cayol’s brother, was the
apartment’s only occupant when the officers arrived. After
entering the apartment, the officers handcuffed Brinson-Scott
and ordered him to sit in a chair in the living room. They
explained to Brinson-Scott that he was not under arrest and
was being handcuffed and detained only to ensure their safety
during the search of the apartment. Two officers stood guard
over Brinson-Scott while others conducted the search.
    Shortly after the search began, one of the officers asked
Brinson-Scott which of the two bedrooms in the apartment
belonged to him. Brinson-Scott replied that “he was in the
room to the right” but “made a head nod to the left.”
Suppression Hr’g Tr. 38, United States v. Brinson-Scott, No.
08-145 (D.D.C. Aug. 1, 2008). The officers proceeded to
search both rooms. In the left bedroom, they discovered 59.3
grams of powder cocaine in a jacket in the bedroom closet,
some of Brinson-Scott’s personal papers and effects and some
                              3
ten-to-twenty items of large-sized men’s clothing. In the right
bedroom, they found $2,512 in cash in a size-54 men’s suit
jacket in the closet and a protective face mask under the bed.
The police also discovered two plates containing cocaine base
residue in the living room; more than two hundred small
plastic bags of the kind often used to package individual
portions of cocaine base for distribution in the kitchen and in
the hall closet; and Brinson-Scott’s key to the apartment on a
table near the kitchen.
     Near the end of the search, one of the officers noticed
that Brinson-Scott was sitting awkwardly in his chair. The
officer ordered Brinson-Scott to stand, at which point the
previously cooperative Brinson-Scott became upset. He
thrashed about, shouted at the officers and kicked a video
game console across the room. The officers searched the
chair and discovered a 170.2-gram rock of cocaine base
stuffed into the seat cushion. When they discovered the drugs
in the seat cushion, Brinson-Scott first disclaimed ownership
of the drugs but then exclaimed: “You don’t know what it’s
like to grow up in this neighborhood. What else are we
supposed to do?” Trial Tr. 59, United States v. Brinson-Scott,
No. 08-145 (D.D.C. Nov. 4, 2008) (Trial Tr. 11/4/08) (a
statement we hereinafter refer to as his “confession”). Shortly
thereafter, the officers placed Brinson-Scott under arrest. At
that point, an officer again asked Brinson-Scott which
bedroom was his. He replied that he “stay[ed] in the right
bedroom, but . . . [ke]pt some of [his] stuff in the left.”
Suppression Hr’g Tr. 44. At no point during the execution of
the search warrant did the police administer the warnings first
announced in Miranda v. Arizona, 384 U.S. 436 (1966).
     A federal grand jury indicted Brinson-Scott on one count
of possessing with intent to distribute fifty grams or more of
cocaine base in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(A)(iii) (Count I), and one count of possessing with
                                 4
intent to distribute powder cocaine in violation of 21 U.S.C.
§ 841(a)(1), (b)(1)(C) (Count II). Before trial, Brinson-Scott
moved to suppress the physical evidence seized from the
apartment as well as the statements he made while
handcuffed. After a hearing, the district court denied the
motion as to the physical evidence and Brinson-Scott’s
statement, his accompanying head nod and his confession but
suppressed as the product of custodial interrogation conducted
without Miranda warnings his post-arrest statement that he
stayed in the right bedroom but kept some of his things in the
left bedroom. At trial, the jury found Brinson-Scott guilty on
Count II but failed to reach a verdict as to Count I. The
district court declared a mistrial on Count I and sentenced
Brinson-Scott to 140 months’ imprisonment. He timely
appealed. During the pendency of his appeal, Brinson-Scott’s
appellate counsel moved to remand to district court to
adjudicate a claim of ineffective assistance of counsel. We
remanded and the district court subsequently denied his claim.
United States v. Brinson-Scott, 840 F. Supp. 2d 305 (D.D.C.
2012).
                                 II
                                A.
     Brinson-Scott argues that his statement indicating that he
stayed in the right bed room and his simultaneous head nod to
the left were products of un-Mirandized custodial
interrogation and therefore inadmissible at trial. 1 As an initial

    1
      At oral argument, Brinson-Scott’s counsel attempted to press
a Fifth Amendment challenge to the admission of his confession.
Because he did not make that argument in his briefs, he has
forfeited it. United States v. Sutherland, 486 F.3d 1355, 1360 (D.C.
Cir. 2007) (“Because [an] argument was raised for the first time at
oral argument, it is forfeited.”).
                               5
matter, the parties disagree about whether we can review the
challenge. Whereas Brinson-Scott contends that the challenge
is properly before us, the Government argues that, because
Brinson-Scott conceded at the suppression hearing that he was
not in custody, any error was invited and unreviewable. The
Government’s position is without record support. Brinson-
Scott expressly argued in his suppression motion—something
the Government failed to mention in its brief—that he was in
custody. Def’s Mot. to Suppress Physical Evidence and
Statements 6–7, United States v. Brinson-Scott, No. 08-145
(D.D.C. June 27, 2008). Nothing that Brinson-Scott’s counsel
said during the suppression hearing could even remotely be
construed as a disavowal of the argument and we caution the
Government to familiarize itself more carefully with the
record so that it does not make an unsupported argument.
Brinson-Scott’s Fifth Amendment claim being properly
before us, “we examine the district court’s legal conclusions
de novo, but apply a clearly erroneous standard to its
underlying findings of fact.” United States v. West, 458 F.3d
1, 13 (D.C. Cir. 2006) (quotation marks omitted).
     The MPD’s detention of Brinson-Scott during the search
of the apartment was undoubtedly lawful under the Fourth
Amendment. Michigan v. Summers, 452 U.S. 692, 705 (1981)
(police have “authority to detain the occupants of the
premises while a proper search is conducted”); see also
Muehler v. Mena, 544 U.S. 93, 98 (2005) (“An officer’s
authority to detain incident to a search is categorical; it does
not depend on the quantum of proof justifying detention or the
extent of the intrusion to be imposed by the seizure.”
(quotation marks omitted)). The issue in dispute is whether
that lawful detention also constitutes custody within the
meaning of Miranda. The parties focus their arguments on
the significance of the handcuffs, an issue about which some
of our sister circuits have reached opposing conclusions.
                               6
Compare United States v. Leshuk, 65 F.3d 1105, 1109–10
(4th Cir. 1995) (handcuffing suspect does not necessarily
elevate Terry detention to Miranda custody), and United
States v. Bautista, 684 F.2d 1286, 1292 (9th Cir. 1982)
(defendant placed in handcuffs and then questioned during
Terry stop was not in Miranda custody), with United States v.
Cowan, 674 F.3d 947, 957–58 (8th Cir.) (Summers detainee
was in Miranda custody where defendant was handcuffed,
patted down and not told he did not have to answer
questions), cert. denied, 133 S. Ct. 379 (2012), and United
States v. Newton, 369 F.3d 659, 676 (2d Cir. 2004) (“[A]
reasonable person finding himself placed in handcuffs by the
police would ordinarily conclude . . . that he was restrained to
a degree normally associated with formal arrest and,
therefore, in custody.”). Instead of tramping through this
constitutional thicket, we will take the alternate route
provided us by the facts. See Ashwander v. Tenn. Valley
Auth., 297 U.S. 288, 347 (1936) (Brandeis, J., concurring)
(“The Court will not pass upon a constitutional question
although properly presented by the record, if there is also
present some other ground upon which the case may be
disposed of.”).
     Brinson-Scott’s statement and head nod could be used to
establish either or both of two incriminating facts: (1) a link
between Brinson-Scott and the left bedroom, or (2) a link
between Brinson-Scott and the apartment itself. But even
setting aside his statement and head nod, the police recovered
overwhelming evidence linking Brinson-Scott to both the left
bedroom and the apartment. In their initial search of the left
bedroom, the officers recovered a motor vehicle title in
Brinson-Scott’s name; a citation for a traffic infraction issued
to Brinson-Scott; an identification card in Brinson-Scott’s
name; and mail addressed to Brinson-Scott. After his arrest,
Brinson-Scott informed the police that his inhaler was in the
                               7
left bedroom and an MPD officer found it there. Moreover,
the officers discovered in the closet of the left bedroom ten to
twenty items of “very large sized clothing,” including the
jacket in which the powder cocaine was discovered. Trial Tr.
20, 29–30, United States v. Brinson-Scott, No. 08-145
(D.D.C. Nov. 5, 2008). This last evidence is highly relevant
because Brinson-Scott is a large man—six feet, three inches
tall and 260 pounds—whereas Cayol is “considerably smaller
both . . . in height and in weight.” Trial Tr. 11/4/2008, at 60.
In addition to the evidence linking Brinson-Scott to the left
bedroom and thus to the apartment itself, the apartment lease
agreement—seized from the apartment complex’s leasing
office—listed Brinson-Scott as a lessee with Cayol. The
police also recovered from a table near the kitchen Brinson-
Scott’s key to the apartment and used it to secure the
apartment after completing the search.
     The Congress has instructed us to disregard harmless
error in criminal appeals. See 28 U.S.C. § 2111; FED. R. CRIM.
P. 52(a). “Error is harmless if it appears ‘beyond a reasonable
doubt that the error complained of did not contribute to the
verdict obtained.’ ” United States v. Green, 254 F.3d 167, 170
(D.C. Cir. 2001) (quoting Chapman v. California, 386 U.S.
18, 24 (1967)); see also Kotteakos v. United States, 328 U.S.
750, 764–65 (1946). We have explained that
   [i]n determining whether an error is harmless, the
   court measures the harm in terms of whether the error
   had substantial and injurious effect or influence in
   determining the jury’s verdict, not merely whether the
   record evidence [would be] sufficient absent the error
   to warrant a verdict of guilt. Consequently, an
   evidentiary error is harmless if . . . the case is not
   close.
                               8
United States v. Law, 528 F.3d 888, 899 (D.C. Cir. 2008) (per
curiam) (quotation marks omitted; alterations in original).
     Even assuming the admission of Brinson-Scott’s
statement and head nod was error, the error was harmless
because the evidence, in the aggregate, links Brinson-Scott to
the left bedroom and the apartment beyond a reasonable
doubt. Indeed, we have previously so concluded under
similar circumstances. In United States v. Gaston, the police
executed a search warrant at a row house and detained and
handcuffed its adult occupants. 357 F.3d 77, 81 (D.C. Cir.
2004). Without giving the Miranda warnings, they asked the
defendant for his current address and the defendant gave the
row house as his address. Id. at 81–82. The police discovered
contraband there and the Government introduced the
defendant’s statement at trial. Id. 80–81. We concluded that
the admission of the statement, even if erroneous, was
harmless because “the government introduced ample other
evidence”—a dry-cleaning ticket, utility bills and an income
tax return—linking the defendant to the row house. Id. at 82–
83. Here, the Government has presented similar evidence—a
motor vehicle title, an identification card, a traffic citation,
mail, clothing, a key, an inhaler and a lease—directly tying
Brinson-Scott to the apartment. See United States v. Dykes,
406 F.3d 717, 722 (D.C. Cir. 2005) (defendant’s name on
lease and his personal papers at searched premises is “ample
evidence that [the defendant] lived in” those premises).
     Moreover, the Government mentioned Brinson-Scott’s
statement and head nod only in passing during its closing
argument, instead relying primarily—and with good reason—
on the physical evidence linking him to the apartment. See
United States v. Harris, 515 F.3d 1307, 1311 (D.C. Cir. 2008)
(error harmless where “the government made only one
glancing reference to” erroneously admitted evidence during
closing argument); see also United States v. Williams, 212
                               9
F.3d 1305, 1311 (D.C. Cir. 2000) (lone allusion in closing
argument to erroneously admitted evidence insufficient to
make error other than harmless). In light of the Government’s
other evidence establishing the relevant incriminating facts,
the assumed error had neither a “substantial [nor] injurious
effect or influence in determining the jury’s verdict.” United
States v. Johnson, 231 F.3d 43, 47 (D.C. Cir. 2000). We
therefore reject Brinson-Scott’s Fifth Amendment challenge.
                              B.
     Brinson-Scott next claims that he was denied effective
assistance of counsel in violation of the Sixth Amendment.
At the suppression hearing, two MPD officers testified that
Brinson-Scott confessed spontaneously, that is, not in
response to any questioning. Based on that evidence, the
district court declined to suppress the confession. At trial, a
different officer testified that Brinson-Scott uttered his
confession “during his conversation back and forth.” Trial Tr.
42–43, United States v. Brinson-Scott, No. 08-145 (D.D.C.
Nov. 6, 2008). Brinson-Scott argues that the trial testimony
“contradicted that of [the officers at the suppression hearing]
who testified that the statements were spontaneous,” Br. of
Appellant 23, and contends that his trial counsel’s failure to
renew the suppression motion in light of this evidence was a
denial of effective assistance.
     Our sister circuits have settled on the de novo standard of
review of an ineffective assistance claim. See United States v.
McDade, 699 F.3d 499, 506 n.7 (D.C. Cir. 2012) (citing
cases). We, however, “have thus far expressly declined to fix
the appropriate standard, not having been confronted with a
case in which the standard made a difference.” United States
v. Toms, 396 F.3d 427, 433 (D.C. Cir. 2005) (Roberts, J.). In
this case, we “persist in our agnosticism on the appropriate
standard of review” because, under either the abuse of
                                10
discretion or de novo standard of review, we affirm the
district court’s denial. Id.
     Included in the Sixth Amendment’s guarantee of counsel
is the requirement that counsel meet a threshold level of
effectiveness. See Strickland v. Washington, 466 U.S. 668,
686 (1984). To establish that the threshold has not been met,
“a defendant must show both deficient performance and
prejudice.” Knowles v. Mirzayance, 556 U.S. 111, 122 (2009).
“Surmounting Strickland’s high bar is never an easy task,”
Padilla v. Kentucky, 130 S. Ct. 1473, 1485 (2010), and
“[f]ailure to make the required showing of either deficient
performance or sufficient prejudice defeats the ineffectiveness
claim.” Strickland, 466 U.S. at 700. The Supreme Court has
counseled that “[i]f it is easier to dispose of an ineffectiveness
claim on the ground of lack of sufficient prejudice, which we
expect will often be so, that course should be followed.” Id. at
697. We follow that course here and conclude that Brinson-
Scott’s counsel’s decision not to renew the suppression
motion at trial, even if deficient, did not prejudice Brinson-
Scott’s defense.
     “With respect to prejudice, a challenger must
demonstrate ‘a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have
been different. A reasonable probability is a probability
sufficient to undermine confidence in the outcome.’ ”
Harrington v. Richter, 131 S. Ct. 770, 787 (2011) (quoting
Strickland, 466 U.S. at 694). At bottom, defense counsel’s
error must have been “so serious as to deprive the defendant
of a fair trial, a trial whose result is reliable.” Strickland, 466
U.S. at 687.
     Brinson-Scott made his confession immediately
following the discovery of the cocaine base. As far as he
knew, the cocaine base was the only incriminating evidence
                               11
the police had uncovered because they had not yet informed
him of the seizure of the powder cocaine. The only
reasonable interpretation of his confession, therefore, is that it
was directed to the cocaine base. He would hardly have
confessed to possessing drugs he did not know had been
discovered. But the jury failed to convict Brinson-Scott on
the cocaine base count (Count I). If confessing to the
distribution of cocaine base was insufficient to convince the
jury to convict him on Count I, his confession likely played
no part in the jury’s decision to convict him on Count II—the
powder cocaine count. We agree with the district court’s
conclusion that the jury’s failure to convict Brinson-Scott of
the crime to which he confessed strongly suggests that it gave
the confession no weight as to the count on which it did
convict. See Brinson-Scott, 840 F. Supp. 2d at 309–10.
     A closer case might give us pause. But the Government’s
other evidence against Brinson-Scott was very strong. It
included powder cocaine packaged in individual bags seized
from a jacket in the left bedroom closet, see United States v.
Johnson, 592 F.3d 164, 168 (D.C. Cir. 2010) (“It is a fair
inference that a defendant exercises constructive possession
over contraband found in a room he personally occupies.”);
thousands of dollars in cash seized from a size-54 men’s suit
jacket in the other bedroom, see United States v. Young, 609
F.3d 348, 355 (4th Cir. 2010) (“The large amount of cash
found in [the defendant]’s possession . . . is additional
circumstantial evidence of his involvement in narcotics
distribution.” (quotation marks omitted; bracketed material
added)); and a protective face mask and small plastic bags
seized elsewhere in the apartment, both associated with drug
preparation and distribution. Moreover, Brinson-Scott had
very recently pleaded guilty to a similar offense in D.C.
Superior Court. Thus, even without the confession, the drugs
and drug paraphernalia seized from the apartment establish
                              12
his culpability. See United States v. Spencer, 530 F.3d 1003,
1007 (D.C. Cir. 2008) (“Common experience suggests that
drug dealers must mix and measure the merchandise, protect
it from competitors, and conceal evidence of their trade—
such as drugs, drug paraphernalia, weapons, written records,
and cash—in secure locations. For the vast majority of drug
dealers, the most convenient location to secure items is the
home.”).
     In light of all of the evidence, even if Brinson-Scott’s
counsel’s failure to renew the suppression motion was
deficient under Strickland, Brinson-Scott cannot possibly
show a “substantial, not just conceivable, likelihood of a
different result.” Cullen v. Pinholster, 131 S. Ct. 1388, 1403
(2011) (quotation marks omitted). Because “the strength of
the [G]overnment’s evidence against [Brinson-Scott] would
remain virtually unchanged” had the district court suppressed
the confession, our confidence in the result of his trial is
unshaken and, accordingly, we affirm the district court’s
denial of his Sixth Amendment claim. United States v.
Weaver, 234 F.3d 42, 48 (D.C. Cir. 2000); see also
Kimmelman v. Morrison, 477 U.S. 365, 375 (1986).
                              C.
     Finally, Brinson-Scott raises a procedural challenge to his
sentence. “Given the broad substantive discretion afforded to
district courts in sentencing, there are concomitant procedural
requirements they must follow.” In re Sealed Case, 527 F.3d
188, 191 (D.C. Cir. 2008). The Sentencing Reform Act of
1984, 18 U.S.C. §§ 3551 et seq., lays out three procedural
requirements. First, “a district court should begin all
sentencing proceedings by correctly calculating the applicable
Guidelines range.” Gall v. United States, 552 U.S. 38, 49
(2007). Second, “after giving both parties an opportunity to
argue for whatever sentence they deem appropriate, the
                               13
district judge should then consider all of the . . . factors [set
out in 18 U.S.C. § 3553(a)(1)–(7)] to determine whether they
support the sentence requested by a party.” Id. at 49–50. In so
doing, the sentencing judge “must make an individualized
assessment based on the facts presented.” Id. at 50. Finally,
“[a]fter settling on the appropriate sentence, he must
adequately explain the chosen sentence to allow for
meaningful appellate review and to promote the perception of
fair sentencing.” Id.; see also 18 U.S.C. § 3553(c).
     Brinson-Scott argues that the district court failed to take
both the second and the third steps, to wit, it “failed to make
individualized findings to support the sentence,” Br. of
Appellant 11, and “gave no explanation at all” for the
sentence it imposed, Reply Br. 23. Although we ordinarily
review procedural challenges for abuse of discretion, we
review Brinson-Scott’s challenges for plain error because,
even when given the opportunity, he failed to object to the
sentencing court’s statement of reasons. United States v.
Locke, 664 F.3d 353, 357 (D.C. Cir. 2011); see also FED. R.
CRIM. P. 52(b). Plain error review is highly circumscribed:
   [B]efore an appellate court can correct an error not
   raised at [sentencing], there must be (1) “error,” (2)
   that is “plain,” and (3) that “affects substantial rights.”
   If all three conditions are met, an appellate court may
   then exercise its discretion to notice a forfeited error,
   but only if (4) the error “seriously affects the fairness,
   integrity, or public reputation of judicial proceedings.”
Johnson v. United States, 520 U.S. 461, 466–67 (1997)
(quoting United States v. Olano, 507 U.S. 725, 732 (1993))
(alterations, quotation marks and citations omitted); see also
United States v. Watson, 476 F.3d 1020, 1023–24 (D.C. Cir.
2007).
                               14
     Brinson-Scott rests his entire argument on the district
court’s terse statement: “[F]or reasons that I will not discuss, I
believe that the sentence that the Court is imposing is
appropriate under the circumstances.” Sentencing Hr’g Tr. 28,
United States v. Brinson-Scott, No. 08-145 (D.D.C. Jan. 30,
2009). We agree that the statement, read in isolation,
supports his argument that the district court failed to explain
the sentence. But words wrenched from their context can be
used to support nearly any proposition. For this reason, we
review the whole record to determine whether the district
court satisfied the procedural requirements of the Sentencing
Reform Act. See United States v. Young, 470 U.S. 1, 16
(1985) (“[W]hen addressing plain error, a reviewing court
cannot properly evaluate a case except by viewing such a
claim against the entire record.”).
     Although the district court must state its reasons for
imposing a particular sentence, “[t]he appropriateness of
brevity or length, conciseness or detail, when to write, what to
say, depends upon circumstances.” Rita v. United States, 551
U.S. 338, 356 (2007). Where, as here, the district judge
pronounces a within-Guidelines sentence—140 months, at the
lower end of the Guidelines range—little explanation is
required:
   [W]hen a judge decides simply to apply the Guidelines
   to a particular case, doing so will not necessarily
   require lengthy explanation. Circumstances may well
   make clear that the judge rests his decision upon the
   Commission’s own reasoning that the Guidelines
   sentence is a proper sentence . . . in the typical case,
   and that the judge has found that the case before him
   is typical. Unless a party contests the Guidelines
   sentence generally under § 3553(a)—that is, argues
   that the Guidelines reflect an unsound judgment, or,
   for example, that they do not generally treat certain
                             15
   defendant characteristics in the proper way—or argues
   for departure, the judge normally need say no more.
Id. at 356–57.
     Brinson-Scott raised two arguments at sentencing. First,
he argued that, although the court properly took account of
unconvicted conduct—possessing with intent to distribute
cocaine base—in calculating the sentence, he maintained that
the 100-to-1 crack-to-powder ratio set forth in the Guidelines
was unfair and so he asked the court to substitute a 20-to-1
ratio in its stead. Second, he argued that his personal
circumstances—his difficult upbringing, his role as a faithful
parent, some higher-level education, extended periods of
employment—weighed in favor of a below-Guidelines
sentence. He also requested vocational training and drug
counseling.
     The district court rejected both arguments and explained
its reasoning. First, it noted that the Guidelines already
reflected a two-point reduction to account for the significant
crack-to-powder cocaine disparity and so it declined to reduce
the ratio any further. Second, it emphasized Brinson-Scott’s
role in the drug trade:
   I mean, that’s—that’s the bottom line, that he is a
   significant drug dealer, characterized by the
   prosecutor as a mid-level drug dealer.
       I must tell you that in my consideration as to what
   is appropriate, yes, indeed, I do take it into
   consideration where in the drug distribution hierarchy
   the defendant before me is.
Sentencing Hr’g Tr. 24. Third, the district court noted that
Brinson-Scott refused to take responsibility for his crimes
despite “very, very strong” evidence of his guilt. Id. at 27.
                              16
Finally, the district court explained that Brinson-Scott’s
recalcitrance and recidivism merited a within-Guidelines
sentence. See id. at 27 (“I don’t think, frankly, Mr. Brinson-
Scott, anything that I might say would register with you.”); id.
at 28–29 (“I can tell you, sir, that one of the things that I
considered is the fact that you, in fact, have come before
judges before charged with the same thing, distributing
cocaine. But . . . you have continued to break the law.”). The
court also ordered that Brinson-Scott receive 500 hours of
drug abuse counseling.
     In light of the court’s explanation of its reasoning,
Brinson-Scott’s contention that it failed to comply with
section 3553(c) is without merit. Granted, the district court’s
explanation did not invoke any of the section 3553(a) factors
by name. But we do not require that it do so. Sentencing,
after all, is not a game of Simon Says. We require simply that
the court’s “discussion of appellant’s sentence ‘sound[] in the
terms of § 3553(a), and the court’s references manifest an
understanding of its statutory responsibility.’ ” United States
v. Staton, 626 F.3d 584, 585 (D.C. Cir. 2010) (per curiam)
(quoting United States v. Simpson, 430 F.3d 1177, 1186 (D.C.
Cir. 2005)). The court’s consideration of Brinson-Scott’s role
in the drug-distribution hierarchy, his refusal to take
responsibility for his crimes and his lengthy history of drug
dealing track the section 3553(a) factors, particularly “the
nature and circumstances of the offense and the history and
characteristics of the defendant,” 18 U.S.C. § 3553(a)(1), and
“the need for the sentence imposed . . . to reflect the
seriousness of the offense, to promote respect for the law, and
to provide just punishment for the offense,” id.
§ 3553(a)(2)(A). The district court’s grant of Brinson-Scott’s
request for 500 hours of drug abuse counseling further reflects
its consideration of “the need . . . to provide the defendant
with needed . . . medical care.” Id. § 3553(a)(2)(D).
                               17
Moreover, the district court’s consideration of Brinson-Scott’s
particular role in the drug trade, of his recalcitrance and of his
recidivism represents precisely the sort of “individualized
assessment based on the facts presented” which the
Sentencing Reform Act requires. Gall, 552 U.S. at 50.
     Although the district court’s explanation did not include
each section 3553(a) factor, it “need not consider every
§ 3553(a) factor in every case.” Sealed Case, 527 F.3d at 191.
A sentencing court satisfies the requirements of the
Sentencing Reform Act so long as it considers the section
3553(a) factors implicated by the defendant’s arguments.
Simpson, 430 F.3d at 1187 (“When a defendant has not
asserted the import of a particular § 3553(a) factor, nothing in
the statute requires the court to explain sua sponte why it did
not find that factor relevant to its discretionary decision.”).
Here, the court did precisely that. Before pronouncing the
within-Guidelines sentence, it considered Brinson-Scott’s
arguments for a below-Guidelines sentence and rejected them,
explaining its reasoning sufficiently. The Sentencing Reform
Act requires no more. Rita, 551 U.S. at 356–57.
    For the foregoing reasons, we affirm the district court’s
judgments.
                                                     So ordered.